 MR. FINE, INC.Mr. Fine,Inc.andInternationalLadies'GarmentWorkers'Union,Texas-Oklahoma District Council,affiliated with International Ladies' Garment Work=ers'Union,AFL-CIO. Cases 16-CA-5311 and16-RC-6390June 28, 1974-DECISION AND ORDER ANDCERTIFICATION OF RESULTS OF ELECTIONBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn March 29, 1974, Administrative Law JudgeJohn G. Gregg issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party-Petitioner filed exceptions and supportingbriefs, and Respondent filed a brief and a reply brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Ladies'Garment Workers'Union,Texas-Oklahoma DistrictCouncil,affiliatedwith International Ladies' Gar-ment Workers'Union,AFL-CIO,and that said labororganization is not the exclusive representative of allthe employees,in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.1Respondent filed a "Motion to Correct Record" and General Counselfiled a "Response in Opposition"thereto.It appears that Respondent's mo-tion would not correct the alleged error in the transcript Since the allegederror is not prejudicial and does not affect our decision herein, we herebydeny Respondent's "Motion to Correct Record."DECISION399JOHN G. GREGG, Administrative Law Judge: The com-plaint herein consolidated for trial certain objections of theCharging Party-Petitioner (the Union) to conduct of theRespondent-Employer (the Respondent) that was claimedto have so affected the outcome of the representation elec-tion conducted by the Board of Respondent's Jacksonville,Texas, facility on October 18, 1973, as to require that theelection be set aside for a new election, Case 16-RC-6390;and the complaint of alleged unfair labor practices by theRespondent issued November 30, 1973, on a charge filed bytheUnion October 15, 1973, Case 16-CA-5311;allegingessentially that the Respondent Company by certain actsinterfered with, restrained, and coerced its employees in theexerciseof their statutory rights, thereby committing unfairlabor practices in violation of Sections 8(a)(1) and 2(6) and(7) of the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.The Respondent denies the commis-sion of any unfair labor practices. The case was tried beforeme at Jacksonville, Texas, on January 22, 23 and 24, 1974.Upon the entire record herein, including my observationof the demeanor of the witnesses as they testified and care-ful consideration of the briefs filed, I make the-fallowing:FINDINGS OF FACT1. JURISDICTIONA. The Respondent is, and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of Texas, where it is engagedin the manufacture and sale of ladies' garments, maintain-ing its principal place of business at 1555 Regal Row, Dal-las,Texas.During the past 12 months, which period isrepresentative of all times material herein the Respondent,in the course and conduct of its business operations, manu-factured and shipped from its Jacksonville, Texas, facilityproducts valued in excess of $50,000 directly to points out-side the State of Texas. The Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.B.The complaint alleges and the Respondent denies,that the International Ladies' Garment Workers' Union,Texas-Oklahoma District Council, affiliated with Interna-tional Ladies' Garment Workers' Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.The record establishes that the Texas-Oklahoma DistrictCouncil is an association of some seven local labor organi-zations which represents employees in the garment manu-facturing industry in Texas and Oklahoma. It has as itspurpose the organizing of shops, the negotiating and admin-istering of contracts, and the promoting of the health andwelfare of its membership. Each local labor union is entitledto a certain number of delegates to the Council.The Board has consistently looked to the purpose of analleged labor organization and whether its member unionsor locals participate in it through representatives or dele-212 NLRB No. 49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgates.Washoe InvestmentCo., Inc., d/b/a Crystal Bay Club,169 NLRB838 (1968);HalliburtonCompany,142 NLRB644 (1963).Accordingly,Ifind that the Texas-Oklahoma DistrictCouncil is,and has been at all times material herein,a labororganization within the meaning of Section 2(5) of the Act.11THE ALLEGED UNFAIR LABOR PRACTICES AND OBJECTIONS TO THEELECTIONA. BackgroundThe record discloses that the Charging Party,Union here-in, began its organizing campaign at the Jacksonville planton July 26, 1973.An election was held at Jacksonville onOctober 18, 1973,at which 83 votes were cast for the Unionand 85 votes cast against the Union with 2 ballots chal-lenged.The Unionfiled objections to set aside the electionasserting,among other grounds, the following which wereordered to be heard herein:I.The election observer used bythe Employer was a supervisor as defined in the Act;9. afterOctober 15, 1973 the Employer regularly took individualemployees away from the production line for interrogationand thereby caused reduced productivity and lost wages forsuch and other remaining production line workers;10. theEmployer,during the course of the Union organizationalcampaign granted additional benefits to his employees inthe form of a profit-sharing plan; 12.dunng the course ofthe Charging Party's organizational campaign the Employerincreased employee benefits.Additionally,unfair labor practice charges were filed bythe Union and the complaint herein duly issued assertingessentially that the Respondent, (a) By Glenn Kelly on orabout September15, 1973,to October17, 1973,orally inter-rogated employees at the plant concerning their Unionmembership,activities,and desires; (b) by Glenn Kelly onor about September 15, 1973, to October 17, 1973, orallyopposed collective bargaining telling employees the Re-spondent would refuse to sign a contract with the Unioneven if the Union were chosen to represent the employees;(c) by T.E. Beach on or about September7, 1973, institutedan employee profit-sharing plan in order to induce employ-ees from becoming and remaining Union members, or giv-ing assistance to the Union; (d) by T.E. Beach on or aboutAugust 15, 1973, grantedan absentee wage rate increaseand a piece rate wage increase to its employees to inducethem not to become or remain Union members or givingassistanceto the Union.B. TheStatus of Mary LewisThe record discloses that Mary Lewis, an employee of theRespondent, was appointed an election observer by the Re-spondent.The stated Union objection is that Lewis was asupervisor as defined in the Act.Mary Lewis testified that she worked in the thread roomat the Jacksonville plant.On arrival at the plant each morn-ing she secures counts from the warehouse of the completedgarmentsto be shipped out that day,and prepares an in-voice of such garments for the truckdriver.She then checksthe cut sheets and trim delivered that morningby Companytruck from Dallas, and takes the sewing guide and invoicesheet to Glenn Kelly, and when they are subsequently re-turned to the thread room she records them in a book,checking to ascertain whether she has everything needed tomake a cut with.Lewis testified that when more interlining is required, shecuts interlining,and generally services requests by supervi-sors and workers for thread.She also recuts percolene inter-lining which has runners or holes.Between 11 and 11:30 each morning she answers theoffice telephone while the secretary,Curtis, goes to lunch,then she returns to the thread room.In the afternoon Lewis starts counting to get ready for thecuts to be shipped the next morning,going back and forthto the warehouse.According to Lewis, on Fridays from 3 to 4 p.m. she postsrates on timecards,and if the secretary is busy, clips checksto the timecards and places them in the rack.Lewis statedthat the rates are computedby thesecretary and that she,Lewis, merely posts it on the card.Lewis stated that she works the thread room by herself.The thread room is lined on two walls with shelves on whichthere is kept buttons,trim, lace,boxes of thread,elastic andso forth.After the thread,buttons,and zippers go out to theproduction line, the residue is returned and redeposited inthe inventory.The room also contains a desk and a table onwhich Lewis recuts material. Under the table is the perpo-lene or other interlining to be recut.Lewis stated that she has no helpers who work for her, hasno authority to hire, transfer,suspend,lay off,recall, pro-mote,discharge,assign, reward or discipline any employee,nor any responsibility to direct other employees as to whatthey are to do, nor does she have authority to effectivelyrecommend in the foregoing areas.Lewis stated she took orders directly from Glenn Kelly,'meeting.There was testimony of record by other employees con-cerning Lewis'fob functions.MarieCarliletestified that ifa dress or item was missing Lewis goes to the line girls "andasks them or tells them if one is missing"and if the itemneeds recuffing Lewis tells them how to do it. Carlile alsostated that whenKelly calledsupervisors'meetings Lewisattended.Sandra Gibson, another employee testified when sheracked completed garments,Lewis would come check them,and if the amount was incorrect,Lewis would tell Gibsonto "go in there and check the sizes."Similarly, if one of theitems was not satisfactorily cleaned,Lewis would hand it toGibson and tell her to clean it, that it needed cleaning.Gibson testified that on a number of occasions she had beenscolded by Lewis.Glenn Kelly, the plant manager, testified that Lewis nev-er attended supervisors'meetings, and that she had no oneunder her supervision.Based on my observation of the demeanor of the witness-es,Mary Lewis and Glenn Kelly astheytestified,Icredittheir testimony.Both were direct,uncontrived,straightfor-ward and impressed me with their sincerity and truthful-ness. In my view, the record does not support a finding thatMary Lewis is a supervisor within the meaning of the Act.Substantially,most of her time is spent in the thread room MR. FINE, INC.401operation. The Charging Partyconcedesthat, the threadroom work does not entail direct supervision of any employ-ees.While the Charging Party arguesin thealternative thatLewis was a person "closely identified with the employer"and accordingly should be held to bea supervisor,I am notso persuaded on this record,distinguishingInternationalStamping Company,97 NLRB 921(1951), on the basis of thepeculiar family relationship involved in that case.I do not find established on this record any of the criteriaclearly set forth in the Act, and accordingly overrule Objec-tion 1 to the conduct of the election.C. The Alleged Interrogation of Employees by Glenn Kellyand Kelly's Alleged Opposition to CollectiveBargainingThe record establishes that Glenn Kelly did in fact con-duct meetings with employees as alleged in the complaintand the objections herein, in the lunchroom, during workinghours during the period August 1973, to the time of theelectionon October 18, 1973.In his testimony Kelly stated that in conducting thesemeetings or interviews, he bore in mind the very strict in-structions which he had receivedatmeetingsinAugust1973, between company management and its counsel con-cerning what he and the supervisors were permitted to doand not allowed to do. He described these basically as fol-lows, that during the Union campaign there could be nopromises made to employees, no changes made, no threatsmade and no direct questioning of employees as to theirunion activities.Kelly stated that he hadnot questionedany employeeconcerning the employees' union activities or attitudes buthad made two specific statements to all employees inter-viewed in accordance with his instructions. "I told them thatIwas not allowed to ask them of their union activities, andIwas not allowed to ask them how they would vote."Donna Lyles, an employee, in her testimony stated thatin her meeting with Kelly there was discussion of benefits,with Kelly stating that benefits in the Respondent's plantwere better than the other plants in town, wages higher, andthat he felt they would be better off without a union. Ac-cording to Lyles, Kelly asked her what she thought aboutthe Union and explained why a Union was not needed. Shetestified that during the discussion, Kelly told her he wouldnot sign a contract if the Union was chosen.There was testimony by employee Laverne Harris whostated that in her meeting with Kelly "he just said that theUnion was not going to do us any good." On cross-examina-tion, in response to a direct question, Harris stated thatKelly had not stated to her in the meeting that he was notallowed to ask her opinion about the Union or ask how shewould vote.There was testimony by Donna Summerhill, who statedthat in her meeting with Kelly they discussed various sub-jects and Kelly asked her what she thought about theUnion, whether the Union could get anything for the em-ployees, that Kelly stated that the Companywas the one todecide what the employees were going to get, that "theUnion could not give us anything."An analysis of the relevant testimony of record concern-ing the meetings or interviewswith employees conducted byKelly, leads me to find that such meetings were not conduct-ed in an unlawful manner. Turning first to a resolution ofconflicting testimony, based on my observation of the de-meanor of the witness Kelly as he testified. I was thoroughlyimpressed with his sincerity and I am convinced he testifiedtruthfully and without evasion. I credit his version of theconduct of his meetings with the employees and his state-ment that he conducted such meetings in accordance withhis instructions. I credit his denial that he stated that hewould not sign a contract with the Union if it were selectedas the bargaining representative. On the other hand, I do notcredit the versions supplied by Lyles and Summerhill. Lyles,particularly on cross-examination, displayed a reluctance torespond to questions which identified her as an originalunion organizer and throughout her testimony did not im-press me as forthright. Similarly, Summerhill impressed meas lessthan candid and I do not credit her version of Kelly'sstatements.Secondly, and of no small significance, is the fact that ofapproximately 170 employees interviewed by Kelly, only 2directly contradictKelly's testimony that he specificallyavoided the pitfall of discussing employee Union activitiesand attitudes.I do not credit the testimony of Harris that Kelly did notadvise her he could not interrogate employees as to theirUnion activities and attitudes. This question was posed di-rectly to Harris after she had concluded testimony relativeto the meeting with Kelly, and in any event assuming,ar-guendo,that Kelly had failed to employ thiscaveat in themeeting with Harris, I would nevertheless find no unlawfulinterrogation involved.Finally, it is urged by counsel that these meetings befound to have violated the Act in view of the criteria setforth inStruksnes Construction Co., Inc.,165 NLRB 1062(1967). In my view these meetings fall without the ambit ofStruksnesas they were not conducted as polls within thesense ofthatcaseinvolving the verification of a Union'smajority status by an employer where a union claim forrecognition has become the issue.As I view it, the Kelly-conducted meetings and interviewsherein did not constitute unlawful interrogation, did notunlawfully interfere with employee statutorily protectedrights, and were well within the protection of Section 8(c)of the Act.Additionally, crediting the testimony of Kelly who wasmost impressive in his sincerity, I have resolved conflictingtestimony and accepted his denial that he madestatementsthat he would not sign a contract even if the Union wereselected as bargaining representative.Finally, I am convinced on this record, that the interviewsand meetings conductedby Kellywere not in the nature ofunlawful complaint solicitation so as to interfere with theexerciseof employee statutory rights.Accordingly, in view of the foregoing, Objection 9 to theconduct of the election is hereby overruled and those allega-tions of the complaint alleging Kelly's opposition to collec-tivebargaining and oral interrogation of employeesconcerning their union membership, activities and desiresare dismissed. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Institution of the Profit-Sharing Plan during theCampaignThe record discloses that the Respondent did in fact insti-tute a profit-sharing plan during the campaign prior to theelection. The record is also clear that the Respondent Com-pany prior to any Union activity herein and over a periodof years had conceived, deliberated on, considered, actuallyfunded this plan and submitted it for Internal Revenueapproval all prior to the union activities herein on July 26,1973. The question raised herein has to do with the timingof the announcement of the plan by the Respondent to theRespondent's employees.The profit-sharing plan was approved by the InternalRevenue Service by the Internal Revenue regulations onAugust 3, 1973. The regulations require that the plan beannounced to the employees but no actual time for theannouncement of the plan is specified.The record establishes that the Respondent notified itsemployees of the profit-sharing plan on about August 30,1973, about 4 weeks after its approval by the Internal Reve-nue Service and at a time when the Union campaign wasunderway.It is generally recognized that the Act, as construed by theBoard and the courts, places the employer in a rather diffi-cult position when he is impelled by bona fide economicconsiderations to revise his wage structure while a represen-tation proceeding is pending. The same may be said con-cerning the granting of the benefits herein. It is urged thatthe act of announcing the plan to the employees under thecircumstances is violative of Section 8(a)(1) of the Act,amounting to interference, restraint, or coercion of the em-ployees in their exercise of their statutorily protected rights,that when the Respondent realized it had a viable organiz-ing effort in its plant it accelerated the announcement tocounteract the Union activity, and that the motive for suchpublication was to induce employees not to support theUnion.Based on the record as a. whole, I am unable to so con-clude. In my view, without more, this is mere speculation.Indeed, the timing of the announcement herein, followingin a reasonably timed sequence, viewed against a back-ground chronology of conception, refinement, preparation,adoption, and compliance with Internal Revenue regula-tions, all lead me to conclude that the timing of the an-nouncement herein was clearly reasonable, and a properexercise of management.While the Supreme Court has ruled in essence inN.L.R.Bv.Exchange Parts Company,375 U.S. 405 (1964), that theconferral of employee benefits while a representation elec-tion is pending, for the purpose of inducing employees tovote against the union interferes with the protected right toorganize, it is noted that the issue therein was posed precise-ly as to whether Section 8(a)(1) prohibits the conferral ofsuch (economic) benefits,withoutmore,where theemployer's purpose is to affect the outcome of the election.InExchangethe identification of the employer's purpose isbased on the finding that the announcement of the benefitwas arranged by the company with the express purpose ofimpinging upon the employees' freedom of choice for oragainst unionization, and that it was reasonably calculatedto have that effect. The express purpose to impinge is identi-fied through an inference which is raised by a statement bythe company that the union could not put benefits in theemployees' envelopes, only the company could.In the case at hand, unlike the situation inExchange,therecord provides no basis for such an inference. In view ofmy crediting Kelly's candid and straightforward testimony,there are no statements juxtaposing the source of the benefitwith the benefit, nor suggesting that the Union could notprovide such benefits. It is clear herein that the profit-shar-ing plan had its inception and took form well before thecampaign. It was set on a course calculated to culminate inits approval and announcement to employees. The timing ofthe announcement, without more, was reasonably related tothe overall chronology. While the Respondent was under nolegal compulsion to publicize its profit-sharing plan duringthe organizing effort, neither was it under legal compulsionwithout more, to refrain from so doing.Additionally, in this case, as was adverted to by the Su-preme Court inExchange,it should be recognized that thedanger of discouragement of union activity may be dimin-ished if, as in this case, the benefits are conferred perma-nently and unconditionally Certainly the record is devoidof anything which would suggest that employees might inferthat to vote in favor of the Union would in some mannerplace the newly instituted plan in jeopardy. Thus, no bene-fitswould inure to the employees by virtue of rejecting theUnion.Louisiana Plastics Inc,173 NLRB 1426 (1968).Accordingly, I find that the timing of the announcementof the profit-sharing plan by the Respondent in the circum-stances of this case, was not motivated by the express pur-pose of impinging on the freedom of choice of employeesfor or against unionization and was not calculated to havethat effect, and hence does not violate Section 8(a)(l) of theAct. I therefor overrule Objection 10 to the conduct of theelection and dismiss that portion of the complaint allegingan unlawful institution of a profit-sharing plan.E. The Alleged Unlawful Increase of Benefits and Grant ofRate IncreasesThe complaint alleges that on or about August 15 theRespondent granted an absentee wage rate increase andpiece rate wage increase to its employees in order to inducethem from becoming and remaining members of the Unionor giving any assistance or support to it. Similarly, an objec-tion to the conduct of the election avers that during thecampaign the Respondent increased employee benefits.Uncontroverted testimony of record establishes that all ofthe Company's production employees at the Jacksonvilleplant are on an incentive rate referred to as line pay. About175 production employees engage in sewing and relatedmanufacturing processes at the Jacksonville plant. TheCompany establishes a production rate for each style ofgarment manufactured, the rate sometimes tailored to re-flect variations in the same style where additional work isrequiredVariables which might increase or decrease thisproduction rate include differences in fabrics, some ofwhich are more difficult to sew than others; the size of thegarment, some with belts, collars, or long sleeves; and pro-duction processes such as the fusing of fabrics by machines MR. FINE, INC.403rather than pressing or sewing.RobertNewhouse, the Respondent's president, instraightforward, uncontradicted and credited testimonystated that in the incentive pay program the Company guar-antees itsproduction employees a base pay of $2 an hour.Production standards are set to a certain level to provideemployees with incentive to manufacture more garmentsand consequently to earn more money. All employees on aproduction line make the same amount of money and thereare no individual rates in the plant.Glenn Kelly, the plant manager, provided credited testi-mony indicating that all production employees of the Jack-sonville plant are paid on an incentive basis directly relatedto production, that the incentive or line pay is applicable toall its production employees on the six production lines andalso the pressers and inspectors, with indirect or nonproduc-tion employees paid on a straight hourly basis.It appears from the record that incentive or line pay isbased on the hourly rate earned by each production line,with individual employees paid at an hourly rate basedupon the production achieved by the line in which the em-ployee is working. Accordingly, there would normally bevariations between the rate of employees working on differ-ent production lines, with each, however, guaranteed a $2hourly minimum rate. Excessive absenteeism will reduce anemployee from the applicable rate of line pay to the mini-mum rate, which would not take place until the employeewas permitted one full working day of excused absence.When the hourly rate of line pay is computed for each line,from daily production sheets, it is then posted the followingmorning on blackboards at the front of each line. The re-cord establishes that Glenn Kelly, as plant manager, hascomplete authority in his discretion and judgment to makesuch adjustments in the production records as he finds rea-sonable. According to uncontradicted testimony by CharlesHamlin and Glenn Kelly, adjustments are made to covercontingencies beyond the control of the employees whichinterrupt or delay the production process and are referredto as the "lost time factor."When determined appropriate by Kelly, thenumber ofhours of lost time factor are subtracted from the computa-tion of line pay so as to not unfairly penalize the productionemployees affected thereby. Accordingly, the incentive orline pay is made up of two categories of variables, thosediscussed above taken into account in establishing the pro-duction rate for each style of garment, and those of uniden-tified source taken into account in determining the amountof net hours to be included in the computation. The lowerthe net hours used in the computation, the higher the hourlyrate.The Respondent's counsel urges, the record establishes,and I find, that at the times material herein the Companydid not increase the pay rates of its employees as chargedin the complaint and the objections to the election. Insofaras the complaint and the objections essentially allege achange in the hourly line pay of the Respondent's produc-tion employees during the times material herein it is clearfrom the record that this would be normal and anticipatedin view of the variables that go into the computation ofhourly rates and of hours added or subtracted through im-plementation by Kelly of the lost time factor.Careful analysis of the testimony and exhibits of recordherein fails to provide any basis on which to find that Kellymanipulated the lost time factor so as to increase the incen-tive or line rate of its employees for the purpose of inducingthem or encouraging them to refrain from joining or becom-ing members of the Union or assisting or supporting it. Onthe contrary, I credit Kelly's straightforward account of hiscomputation of the lost time factor in a variety of situationsand his problems with the introduction of equipment for usein fusing garments which led to his use of the lost time factorto offset time lost in this production changeover which oc-curred without the fault of the production employees. Thisappears to me to have been a valid exercise of judgment onthe part of Kelly. The record, short of speculation, does notsupport a finding that rates were unlawfully manipulated byKelly through use of the lost time factor in order to induceRespondent's employees not to join or remain as membersof the Union or to support the Union.Some lost time credited by Kelly as lost time factor isattributable to identified individuals and other such losttime isnot attributable to any identified individualbut aris-es from other sources such as a malfunctioning machine.The records kept by the Respondent do not always provideexplanation of the origin of lost time factors where notidentified with an individual. However, there was creditedtestimony by Kelly indicating that he had utilized the losttime factor for a period of 8 years, during which time heutilized lost time factors both attributable to individuals andto other sources. In any event, I am unable to find on thisrecord any evidence of a manipulation or abuse of the losttime factor so as to constitute interference, restraint or coer-cion of the Respondent's employees. Nor do I feel com-pelled to raise an inference of unlawful use of the lost timefactor as urged by counsel for the Charging Party on theasserted fact that the first use of the lost time factor oc-curred on August 6, 1973, the date on which Kelly receivedhis first direct communication from the Union. The recorddoes not support that assertion. On the contrary the relevantexhibit clearly establishes the use of the lost time factor onMay 2, 1973, and throughout the period material herein.Accordingly, I find no basis to infer that Kelly abused thelost time factor upon the inception of the Union campaignherein.Nor does the record support a finding that by interview-ing and meeting with production employees prior to theelection the Respondent caused reduced productivity andlost wages for employees. The record persuades me, and Ifind, that such variations in the pay of the production em-ployees as occurred during the period material herein wereattributableto contingenciesin the productionprocess,such as the malfunctioning of the fusing machine, and toother variables routinely involved in the computation of linepay.Finally, the record discloses that on October 19, 1973, theRespondent did in fact announce a change in the absentee-rate. Prior to October 19, 1973, and since April 30, 1973, theRespondent's policy was that excessive absenteeism wouldresult in the employee receiving the absentee rate which wasthen $1.85 an hour. On October 19, 1973, Bob Newhouseannounced that the lowest minimum rate in the plant hence-forth would be $2 an hour. The record discloses that this 404DECISIONSOF NATIONALLABOR RELATIONS BOARDwas already effective in some of the other plants of theRespondent and was applied to all plants within a week andthe stated purpose was to achieve uniformity in this regard.It is significant to me that this announcement took placethe day following the election. Under these circumstances,I do not find such grant of benefit, for the obvious purposeof achieving uniformity in the applicable minimum rate atall of Respondent's operations, to provide a valid objectionto the conduct of the election nor to amount to interference,restraint, or coercion in violation of Section 8(a)(1) of theAct.Accordingly, I shall overrule Objections 9 and 12 to theconduct of the election, and dismiss that portion of thecomplaint alleging an unlawful piece rate and absentee rateincrease on or about August 15, 1973.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:of Section 2(5) of the Act.3.The Respondent has not interfered with, restrained, orcoerced its employees in their exercise of statutory rights,and has not violated Section 8(a)(1) of the Act, as allegedin the complaint.4.Objections 1, 9, 10, and 12 to the conduct affectingresults of the election held on October 18, 1973, have notbeen sustained and are overruled.Upon the entire record herein, it is hereby recommendedthat the Boardissuethe following:ORDERIIt is hereby ordered that the complaint herein be, and ithereby is, dismissedin itsentirety.Further, it is ordered that Case 16-RC-6390 be transfer-red to and continued before the Board in Washington,D. C., for such disposition as it shall deem appropriate.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes